IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEVIN H. BOONE,                          §
                                         §
       Defendant Below,                  §   No. 369, 2020
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1803002540 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: January 6, 2021
                           Decided: February 18, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order, dated October 9, 2020,

adopting the Commissioner’s report and recommendations, dated July 14, 2020, and

denying the appellant’s motion for postconviction relief. Absent plain error, which

we do not find here, the Court will not consider the appellant’s new argument on
appeal that the Commissioner was biased because she previously imposed bail in

excess of the guidelines upon him.1

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Colling J. Seitz, Jr.
                                                Chief Justice




1
    Supr. Ct. R. 8.

                                      2